Citation Nr: 0001534	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1978 to 
August 1979 and from February 1981 to April 1981.  This 
appeal arises from a December 1995 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which denied 
service connection for an acquired psychiatric disorder.


REMAND

On his Substantive Appeal (VA Form 9) received in June 1996, 
the veteran requested that he be scheduled for a personal 
hearing before a member of the Board of Veterans' Appeals 
(Board).  However, he crossed out "before the Board" in the 
section pertaining to where he wished to appear for his 
personal hearing.  He indicated that wanted to be scheduled 
for a hearing before a hearing officer at the local RO.  

In this regard, the veteran was initially scheduled to appear 
for a personal hearing before the RO in October 1996.  
However, the RO canceled said hearing for the purpose of 
affording the veteran a VA psychiatric examination.  The 
personal hearing was subsequently rescheduled to take place 
in January 1997.  This hearing was canceled at the request of 
the veteran's representative.  The representative also 
indicated that the RO should not reschedule the hearing.

Inasmuch as the record was unclear as to whether or not the 
veteran wished to have a personal hearing before a member of 
the Board, the veteran was mailed a letter in October 1999, 
which requested an answer to that question.  If he did not 
respond within 30 days from the date of the letter, the 
veteran was informed that the Board would assume that he 
continued to want a hearing before a member of the Board, and 
that his appeal would be remanded for the purpose of 
scheduling him for a hearing before a member of the Board at 
the RO.  To date, the veteran has not responded to the 
October 1999 letter.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 


Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


